    Case 2:19-cv-00864-MHT-WC Document 28 Filed 06/02/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FRED NEKOUEE,                      )
Individually,                      )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:19cv864-MHT
                                   )                (WO)
APPLE OF NORTH ALABAMA,            )
INC., an Alabama                   )
Corporation,                       )
                                   )
     Defendant.                    )

                              JUDGMENT

    Pursuant     to    the   joint      stipulation     of   dismissal

(doc. no. 27), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety

with prejudice.        The court retains jurisdiction of this

cause solely for the purpose of enforcing the parties’

settlement agreement, should it become necessary.

    The clerk of the court is DIRECTED to enter this

document   on    the    civil     docket   as    a   final    judgment

pursuant   to   Rule    58   of   the    Federal     Rules   of   Civil

Procedure.
Case 2:19-cv-00864-MHT-WC Document 28 Filed 06/02/20 Page 2 of 2



This case is closed.

DONE, this the 2nd day of June, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
